DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated December 28, 2020 was submitted on April 27, 2021.  Claims 1, 15 and 18 were amended.  Claim 17 was previously canceled.  Claims 1-16 and 18-21 are currently pending.
The amendments to claims 1, 15 and 18 have overcome the prior art rejections of claims 1-16 and 18-21 as set forth in the non-final Office Action (¶¶ 8-60 of the non-final Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1-16 and 18-21 have been made as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vericut® brochure (cited in IDS submitted 18 May 2018) in view of Uhart et al. (“Improving Accuracy in Robotized Fiber Placement”, 19th International Conference on Composite Materials, Jul. 2013, Montréal, Canada. pp. 778-786, cited in previous Office Action), Messner (U.S. Patent No. 5,431,749, cited in previous Office Action) and Lichtinger et al. (“Simulation and experimental validation of gaps and bridging in the automated fiber placement process”, Sci Eng Compos Mater (22)(2), pp. 131-148, Dec. 2013, https://www.degruyter.com/document/doi/10.1515/secm-2013-0158/html, cited in previous Office Action) as evidenced by Lion (Lion Precision, “Linear Position and Displacement Measurement with Capacitive and Eddy-Current Sensors”, 2013, cited in previous Office Action).
Regarding claim 1, Vericut® discloses a computer-implemented method of checking headpath data for a layup operation in which fibre reinforcement material is applied over a tool by an applicator roller of an applicator head biased against the tool along a compaction axis by a compaction force (pg. 12, left column of Vericut®, programming and simulation software for 
Regarding claim 18, Vericut discloses a system comprising: a computer processor; and a memory holding instructions executable by the processor to perform data processing activities (pg. 12 of Vericut, software for “automated fiber placement (AFP) CNC machines” which machines would necessarily include a computer since CNC acronym denotes computer numeric control and since AFP machine would require a computer to run NC program output by Vericut® software; Vericut® therefore discloses a computer programmed to perform the method which necessarily includes memory to store the program and a processor for executing the instructions) for checking headpath data for a layup operation in which fibre reinforcement material is applied over a tool by an applicator roller of an applicator head biased against the tool along a compaction axis by a compaction force (pg. 12, left column of Vericut®, programming 
Regarding claims 1 and 18, Vericut® does not specifically disclose that the applicator head is mounted to a support via a resilient mount wherein the support is movable relative to the tool and the applicator head is displaceable with respect to the resilient mount along a compaction axis and biased against the tool along the compaction axis by a compaction force, the roller being attached to the applicator head in a fixed manner relative to the compaction axis.  Uhart, however, discloses an automated fiber placement (AFP) method wherein a pneumatic cylinder (i.e., a resilient mount) is provided upstream of the compacting roller to apply the compacting force normal to the surface of the material (pg. 2 of Uhart, col. 2, 1st full ¶).  The pneumatic cylinder mounted roller of Uhart applies a force normal to the surface and would therefore be attached to the applicator head in a fixed manner relative to the compaction axis (pg. st full ¶).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the automated fiber placement CNC machine in the method of Vericut® with the pneumatic cylinder of Uhart.  One of skill in the art would have been motivated to do so in order to produce a compaction force normal to the surface as taught by Uhart (pg. 2 of Uhart, col. 2, 1st full ¶).
Uhart does not specifically disclose calculating a head displacement along the compaction axis relative to the mount.  Messner, however, discloses a tape laying head comprising roller segments attached to a head #236 (i.e., part of an applicator head; Fig. 6) wherein the roller segments are resiliently mounted to the head (i.e., a support movable with respect to the tool).  Messner also discloses providing the tape laying head with linear sensors to sense the position of the roller segments and a safety switch to prevent collision with the lay surface (col. 12, lines 8-15 of Messner).  Messner therefore discloses sensing the head displacement relative to the mount.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the pressure application roller unit of Uhart in the modified method/system with a linear sensor as taught by Messner in order to determine the position of the roller thereby allowing for the prevention of collisions with the lay surface as taught by Messner (col. 12, lines 8-15 of Messner).  While Messner does not specifically disclose “calculating” (i.e., determining mathematically) the head displacement, Lion discloses that determining displacement using linear sensors involves calculating displacement by dividing the sensor output by the sensitivity of the sensor (pg. 4 of Lion, calculating displacement from displacement sensor output).  Accordingly, as evidenced by Lion, determining or sensing the head displacement in the modified method/system would necessarily involve calculating the head displacement.  
Vericut does not specifically disclose determining a compaction force applied to the applicator roller; determining a sum of reaction forces applied to the applicator roller; and evaluating an equilibrium condition by determining the head displacement at which the determined compaction force and the determined sum of reaction forces through the fibre reinforcement material applied by the applicator roller are balanced.  Uhart, however, discloses an automated fiber placement (AFP) method wherein a force sensor is used to measure the force of the head on the mold along the compaction direction and feedback control of the compaction force is used to control the head during layup (Abstract, pg. 3, right column, 1st
While Uhart discloses determining the compaction and sum of reaction forces applied to the roller, Uhart does not specifically disclose calculating head displacement along the compaction axis relative to the mount by determining these forces as recited in claims 1 and 18.  Vericut, however, discloses that the software checks roller conformance during the AFP process (pg. 13 of Vericut).  While Vericut does not specify how roller conformance is determined, Lichtinger discloses an automated fiber placement process in which roller conformance is determined by measuring the compression and reaction forces applied to the roller and modelling conformance using a finite element model (pp. 137-141 of Lichtinger).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to determine roller conformance in the modified method/system using a finite element model as taught by Lichtinger since Lichtinger establishes that such systems/methods for determining roller conformance in an AFP process were known.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.  Use of the method/system of Lichtinger to determine roller 
Regarding claim 16, Vericut® discloses a non-transitory computer-readable storage medium comprising computer-readable instructions that, when executed by a processor, causes performance of a method in accordance with claim 1 (pg. 12 of Vericut®, programming and simulation software for automated fiber placement of AFP machines).
Regarding claim 19, Uhart discloses that the applicator head is pneumatically driven along the compaction axis to generate the compaction force (pg. 2, col. 2, 1st full ¶ of Uhart).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vericut® in view of Uhart and Lichtinger as applied to claim 18 above and further in view of Kisch et al. (U.S. Patent Application Publication No. 2006/0180264 A1).
Regarding claim 20, neither Vericut nor Uhart specifically disclose that the applicator head is mounted on a rail such that the applicator head is displaceable along a direction of travel parallel to the compaction axis.  Uhart, however, discloses that the applicator head is pneumatically driven along the compaction axis to generate the compaction force (pg. 2, col. 2, 1st full ¶ of Uhart).  Kisch discloses an end effector for placing a composite tow on a form wherein the end effector includes a compaction roller #22 slidably secured to a pair of brackets #66 (i.e., rails) and urged toward the form by one or more pneumatic cylinders #68 (FIG. 2, [0025] of Kisch).  It would have been obvious to a person having ordinary skill in the art as of 
Regarding claim 21, Uhart and Kisch each disclose a biasing mechanism to bias the applicator head along the compaction axis relative to the mount toward the tool (pg. 2, col. 2, 1st full ¶ of Uhart, pneumatic cylinder; FIG. 2, [0025] of Kisch, pneumatic cylinders #68).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Vericut® in view of Uhart, Messner and Lichtinger as evidenced by Lion as applied to claim 1 above and further in view of Tyrrel, “The Collision Decision”, Composites in Manufacturing (18 October 2016, cited in previous Office Action).
Regarding claim 2, Vericut® does not specifically disclose defining an offset headpath position offset from the baseline headpath position to avoid the intersection; and defining production headpath data for a layup operation including the offset headpath position.  Tyrrel, however, discloses collision checking and “machine collision avoidance” for automated fiber placement (AFP) which involves using automatic techniques to avoid collisions (pg. 1, 4th paragraph of Tyrrell).  Tyrrel discloses rotating the head during layup to avoid collisions which would necessarily involve determining an offset headpath position (pg. 2, 2nd full paragraph of Tyrrel).  Tyrrel discloses machine collision avoidance is important to prevent damage to the machinery (pg. 1, 4th paragraph of Tyrrel).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use automatic collision avoidance in the method of Vericut® in order to prevent damage to the AFP machine as disclosed by Tyrrel (pg. 1, 4th paragraph of Tyrrel).  
Regarding claim 3, Tyrrel further discloses repeating checking for a non-compacted portion of fibre reinforcement material or an intersection of the applicator head and an obstacle at the offset headpath position (pg. 2, 2nd full paragraph of Tyrrel, collision avoidance solver rotates head backward and forward to avoid collision, if doing so is insufficient in avoiding collisions, solver will then rotate head from side to side; claim only requires checking for one condition).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vericut® in view of Uhart, Messner, Lichtinger and Tyrrel as evidenced by Lion as set forth above with respect to claim 3 and further in view of Evans D.O. “Fiber Placement”, in: Peters S.T. (eds.) Handbook of Composites, Springer, Boston, MA (1998) (cited in previous Office Action).
Regarding claim 4, Vericut® does not specifically disclose that the production headpath data is defined for a layup operation in which a plurality of laterally-adjacent tows are applied by the applicator roller, wherein at least one tow is determined to be non-compacted based on the deformation profile of the applicator roller at the equilibrium condition; and wherein the production headpath data is defined to exclude at least one tow at the baseline headpath position.  Evans, however, discloses a fiber placement process in which multiple tows are pulled off of spools and fed to a fiber placement head where they are collimated into a single fiber band and laminated onto a work surface (pg. 476, left column of Evans).  As disclosed in Evans, application of fiber to surfaces having small radii of curvature can result in situations where the compactor (i.e., compaction roller) cannot completely come into contact with the surface (pg. 486, left col., 2nd full paragraph of Evans).  Evans discloses that, for these situations, “[t]he part can still be fiber placed but the number of tows in the fiber band should be reduced to match the compaction line width” (pg. 486, left col., 2nd full paragraph of Evans).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to reduce the number of (i.e., exclude) tows to match the compaction line width as disclosed in Evans to prevent the placement of non-compacted fiber on the surface (pg. 486, left col., 2nd full paragraph of Evans).

Claims 5-9 rejected under 35 U.S.C. 103 as being unpatentable over Vericut® in view of Uhart, Messner and Lichtinger as evidenced by Lion as set forth above with respect to claim 1 and further in view of Evans.
Regarding claim 5, Vericut® does not specifically disclose determining a non-compacted portion of fibre reinforcement material based on the deformation profile of the applicator roller at nd full paragraph of Evans).  Evans does not specifically disclose laterally offsetting the roller from the non-compacted portion.  Rather, Evans discloses reducing the number of tows to match the compaction line width (pg. 486, left col., 2nd full paragraph of Evans).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to offset the applicator roller from the non-compacted area in order to allow a larger area of the roller to contact the tool surface.  Moreover, one of skill in the art would have understood that shifting the roller path away from the non-compacted portion would allow more of the roller surface to contact the tool surface and that increasing roller contact with the tool surface would allow more material to be laid down in a given time frame thereby increasing process efficiency (pg. 486, left col., 2nd full paragraph of Evans, fiber should only be placed in areas of roller contact with surface so increasing roller contact with surface would allow more fibers to be placed).  
Regarding claim 6, Vericut® further discloses repeating checking for a non-compacted portion of fibre reinforcement material or an intersection of the applicator head and the obstacle at the offset headpath position (pg. 13, left column of Vericut®, software is used for collision detection and therefore checks for intersection of applicator head and obstacle; modification of 
Regarding claim 7, Evans further discloses that the production headpath data is defined for a layup operation in which a plurality of laterally-adjacent tows are applied by the applicator roller, wherein at least one tow is determined to be non-compacted based on the deformation profile of the applicator roller at the equilibrium condition; and wherein the production headpath data is defined to exclude at least one tow at the baseline headpath position (pg. 486, left col., 2nd full paragraph of Evans, number of tows in the fiber band should be reduced to match the compaction line width).
Regarding claim 8, Vericut® does not specifically disclose determining a non-compacted portion of fibre reinforcement material based on the deformation profile of the applicator roller at the equilibrium condition; and defining production headpath data for a layup operation including the baseline headpath position, wherein the production headpath data defines a reduced lateral extent of fibre reinforcement to be applied at the baseline headpath position to exclude the non-compacted portion.  Evans, however, discloses a fiber placement process in which multiple tows are pulled off of spools and fed to a fiber placement head where they are collimated into a single fiber band and laminated onto a work surface (pg. 476, left column of Evans).  As disclosed in Evans, application of fiber to surfaces having small radii of curvature can result in situations where the compactor (i.e., compaction roller) cannot completely come into contact with the surface (pg. 486, left col., 2nd full paragraph of Evans).  Evans discloses that, for these situations, “[t]he part can still be fiber placed but the number of tows in the fiber band should be reduced to match the compaction line width” (pg. 486, left col., 2nd full paragraph of Evans).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the nd full paragraph of Evans).
Regarding claim 9, Vericut® in view of Evans discloses all claim limitations above and Evans further discloses the production headpath data is defined for a layup operation in which a plurality of laterally-adjacent tows are applied by the applicator roller (pg. 476, left column of Evans, tows collimated into single fiber band), wherein at least one tow is determined to be non-compacted based on the deformation profile of the applicator roller at the equilibrium condition (pg. 486, left col., 2nd full paragraph, Fig. 22.13 of Evans, compactor cannot completely come into contact with the surface with small radii of curvature); and wherein the production headpath data is defined to exclude at least one tow at the baseline headpath position (pg. 486, left col., 2nd full paragraph of Evans, number of tows in the fiber band should be reduced to match the compaction line width).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vericut® in view of Uhart, Messner and Lichtinger as evidenced by Lion as set forth above with respect to claim 1 and further in view of either Evans alone or Evans and Lichtinger.
Regarding claim 10, Vericut® does not specifically disclose that a non-compacted portion is determined when a corresponding portion of the deformation profile of the applicator roller is non-physical, or when a reaction force through the corresponding portion of the deformation profile is below a predetermined threshold.  Evans, however, discloses that application of fiber to surfaces having small radii of curvature in an AFP process can result in situations where the compactor (i.e., compaction roller) cannot completely come into contact nd full paragraph of Evans).  Evans also defines a “compaction line width” corresponding to the compacted regions of the roller and excluding those portions of the roller which do not come into contact with the tool surface (pg. 486, left col., 2nd full paragraph of Evans).  Evans therefore discloses determining a non-compaction condition when a reaction force through the corresponding portion of the deformation profile is below a predetermined threshold (i.e., when there is not contact between the roller and the tool surface and the reaction force is therefore 0).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to determine a compaction line width as disclosed in Evans to prevent the placement of non-compacted fiber on the surface (pg. 486, left col., 2nd full paragraph of Evans).  Claim 10 requires only one of the recited ways of determining a non-compacted portion.  
Neither Vericut® nor Evans specifically discloses that a non-compacted portion is determined when a corresponding portion of the deformation profile of the applicator roller is non-physical.  
Lichtinger, however, discloses a finite element model (FEM) of the deformation of a compaction roller for an AFP process (§2.3, pp. 137-139 of Lichtinger).  As disclosed in Lichtinger, the FEM was able to accurately determine portions of the roller that were not compacted when the roller was compressed against surfaces of varying curvature (FIGS. 22 and 24, pg. 141 of Lichtinger).  
It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use an FEM model of the compaction roller to determine non-compacted regions as taught by Lichtinger in the modified automated fiber placement (AFP) method.  One of skill in the art would have been motivated to do so in order to determine non-.

Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vericut® in view of Uhart, Messner and Lichtinger as evidenced by Lion as set forth above with respect to claim 1 and further in view of Evans and Lichtinger.
 Regarding claim 11, Vericut® does not specifically disclose that the deformation profile at the equilibrium condition is determined by mapping the lateral profile of the applicator roller to the substrate surface.  Evans, however, defines a “compaction line width” corresponding to the compacted regions of the roller and excluding those portions of the roller which do not come into contact with the tool surface (pg. 486, left col., 2nd full paragraph of Evans).  Lichtinger discloses a finite element model (FEM) of the deformation of a compaction roller for an AFP process that was able to accurately determine portions of the roller that were not compacted when the roller was compressed against surfaces of varying curvature (FIGS. 22 and 24, pg. 141 of Lichtinger).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to determine compaction line width as taught by Evans using FEM as taught by Lichtinger in the AFP method of Vericut®.  One of skill in the art would have been motivated to do so in order to determine non-compacted areas automatically during the AFP process from the properties of the roller and the contour of the work surface without requiring a direct measurement of the roller compaction.  
Regarding claim 12, the position of the compaction roller in the modified process would necessarily be based on the deformation profile calculated using FEM (i.e., deformation of roller would affect applicator head position and layup path).  Accordingly, the equilibrium condition or position of the compaction roller in the modified process would necessarily be resolved by determining the reaction force through the fibre reinforcement material as a function of the deformation profile (FIGS. 22 and 24, pg. 141 of Lichtinger, roller deformation modeled using FEM).
Regarding claim 14, Lichtinger further discloses that the reaction force through the fibre reinforcement material is determined based on a correlation between deformation of the applicator roller and the reaction force which varies laterally along the applicator roller (FIGS. 22 and 24 of Lichtinger, FEM determines force along roller axis and deformation of roller which would affect and the head position and would therefore necessarily be used to determine head position in the AFP method of Vericut® in view of Evans).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vericut® in view of Uhart, Messner and Lichtinger as evidenced by Lion as applied to claim 12 above and further in view of Stamper, “Understanding the Finite Element Iterative Solver - Part I”, CAE Associates (27 Feb 2015) (https://caeai.com/blog/understanding-finite-element-iterative-solver-part-i, cited in previous Office Action).
Regarding claim 13, Vericut® does not specifically disclose that the reaction force through the fibre reinforcement material is determined based on an iteratively-adjusted compaction profile defining regions of compaction of the fibre reinforcement material by the applicator roller along the lateral extent of the applicator roller, and wherein the compaction st full paragraph of Stamper).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use an iterative solving approach for the FEM analysis in the modified method in order to model the roller deformation more efficiently and with less CPU memory (pg. 1, 1st full paragraph of Stamper).  Using an iterative solving approach for the FEM of roller deformation in the modified method would involve iteratively-adjusting the compaction profile and would necessarily exclude non-physical deformation (i.e., mathematical solutions to the FEM that are not physically meaningful).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vericut® in view of Uhart, Messner, Lichtinger and Evans as evidenced by Lion.
Regarding claim 15, Vericut® discloses a method of defining headpath data including a plurality of headpath positions defining a headpath of relative movement of an applicator head relative a tool to apply fibre reinforcement material onto a substrate surface by an applicator roller of the applicator head, the applicator head being biased against the tool along a compaction axis by a compaction force (pg. 12 of Vericut®, programming and simulation software for automated fiber placement of AFP machines; pg. 13 right column of Vericut®, software checks process for compaction roller form conformance; AFP machine therefore includes roller which is 
Vericut® does not specifically disclose that the applicator head is mounted to a support via a resilient mount wherein the support is movable relative to the tool and the applicator head is displaceable with respect to the resilient mount along a compaction axis and biased against the tool along the compaction axis by a compaction force, the roller being attached to the applicator head in a fixed manner relative to the compaction axis.  Uhart, however, discloses an automated fiber placement (AFP) method wherein a pneumatic cylinder (i.e., a resilient mount) is provided upstream of the compacting roller to apply the compacting force normal to the surface of the material (pg. 2 of Uhart, col. 2, 1st full ¶).  The pneumatic cylinder mounted roller of Uhart applies a force normal to the surface and would therefore be attached to the applicator head in a fixed manner relative to the compaction axis (pg. 2 of Uhart, col. 2, 1st full ¶).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the st full ¶).
Uhart does not specifically disclose calculating a head displacement along the compaction axis relative to the mount.  Messner, however, discloses a tape laying head comprising roller segments attached to a head #236 (i.e., part of an applicator head; Fig. 6) wherein the roller segments are resiliently mounted to the head (i.e., a support movable with respect to the tool).  Messner also discloses providing the tape laying head with linear sensors to sense the position of the roller segments and a safety switch to prevent collision with the lay surface (col. 12, lines 8-15 of Messner).  Messner therefore discloses sensing the head displacement relative to the mount.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the pressure application roller unit of Uhart in the modified method/system with a linear sensor as taught by Messner in order to determine the position of the roller thereby allowing for the prevention of collisions with the lay surface as taught by Messner (col. 12, lines 8-15 of Messner).  While Messner does not specifically disclose “calculating” (i.e., determining mathematically) the head displacement, Lion discloses that determining displacement using linear sensors involves calculating displacement by dividing the sensor output by the sensitivity of the sensor (pg. 4 of Lion, calculating displacement from displacement sensor output).  Accordingly, as evidenced by Lion, determining or sensing the head displacement in the modified method/system would necessarily involve calculating the head displacement.  
Vericut does not specifically disclose determining a compaction force applied to the applicator roller; determining a sum of reaction forces applied to the applicator roller; and evaluating an equilibrium condition by determining the head displacement at which the determined compaction force and the determined sum of reaction forces through the fibre reinforcement material applied by the applicator roller are balanced.  Uhart, however, discloses an automated fiber placement (AFP) method wherein a force sensor is used to measure the force of the head on the mold along the compaction direction and feedback control of the compaction force is used to control the head during layup (Abstract, pg. 3, right column, 1st
While Uhart discloses determining the compaction and sum of reaction forces applied to the roller, Uhart does not specifically disclose calculating head displacement along the compaction axis relative to the mount by determining these forces as recited in claims 1 and 18.  Vericut, however, discloses that the software checks roller conformance during the AFP process (pg. 13 of Vericut).  While Vericut does not specify how roller conformance is determined, Lichtinger discloses an automated fiber placement process in which roller conformance is determined by measuring the compression and reaction forces applied to the roller and modelling conformance using a finite element model (pp. 137-141 of Lichtinger).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to determine roller conformance in the modified method/system using a finite element model as taught by Lichtinger since Lichtinger establishes that such systems/methods for determining roller conformance in an AFP process were known.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.  Use of the method/system of Lichtinger to determine roller 
Vericut® also does not specifically disclose determining a non-compacted portion of fibre reinforcement material based on the deformation profile of the applicator roller at the equilibrium condition; and defining production headpath data for a layup operation including the baseline headpath position, wherein the production headpath data defines a reduced lateral extent of fibre reinforcement to be applied at the baseline headpath position to exclude the non-compacted portion so that a lateral extent of fibre-reinforcement material to be applied varies along the headpath.  Evans, however, discloses a fiber placement process in which multiple tows are pulled off of spools and fed to a fiber placement head where they are collimated into a single fiber band and laminated onto a work surface (pg. 476, left column of Evans).  As disclosed in Evans, application of fiber to surfaces having small radii of curvature can result in situations where the compactor (i.e., compaction roller) cannot completely come into contact with the surface (pg. 486, left col., 2nd full paragraph of Evans).  Evans discloses that, for these situations, “[t]he part can still be fiber placed but the number of tows in the fiber band should be reduced to match the compaction line width” (pg. 486, left col., 2nd full paragraph of Evans).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to reduce the number of tows to match the compaction line width as disclosed in Evans to prevent the placement of non-compacted fiber on the surface in the process of Vericut® (pg. 486, left col., 2nd full paragraph of Evans).
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that Vericut, Messner and Lion fail to disclose determining a compaction force applied to the applicator roller and determining a sum of reaction forces applied to the applicator roller (pg. 15 of the amendment).  The Uhart reference, however, is being used to address these limitations.
The applicant also asserts that in Messner the position of the head is measured using a sensor rather than being calculated based on forces applied (pg. 17 of the amendment).  Vericut, however, discloses that the software checks roller conformance during the AFP process (pg. 13 of Vericut) and Lichtinger provides motivation to determine roller conformance by measuring the force applied to the roller and modelling conformance using a finite element model (pp. 137-141 of Lichtinger).  The resulting method/system would involve calculating head displacement along the compaction axis relative to the mount by determining the compaction and the sum of the reaction forces reaction forces applied to the application roller.  Moreover, the conformance of the roller to the mold surface would necessarily influence the distance of the head from the mold surface and therefore the head displacement along the compaction axis.
The applicant also asserts that Vericut and Genssen do not disclose an applicator head mounted to a support via a resilient mount, wherein the support is movable relative to the tool and wherein the roller is attached to the applicator head in a fixed manner relative to the compaction axis (pg. 18 of the amendment).  Uhart, however, is being used to address this limitation.  Moreover, Uhart discloses a pneumatic cylinder upstream of the roller which applies a compacting force normal to the surface (pg. 2, 2nd col., 1st full ¶ of Uhart).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barnes (U.S. Patent Application Publication No. 2018/0321656 A1) discloses an automated fiber placement (AFP) method in which a force sensor is mounted to the applicator roller and used measure the pressure applied by the applicator roller along the head path ([0123] of Barnes).  The feedback signal relating to the applicator roller force is then used to optimize the head path based on a bond strength profile ([0128] of Barnes).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746